Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 20 were amended to include the allowable subject matter of claim 2, specifically, wherein the thickness of the second interdigital transducer electrode layer is sufficiently thick to saturate insertion loss improvement associated with the thickness of the second interdigital transducer electrode layer. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 3-10, 12 and 13 have also been determined to be novel and non-obvious.

Claim 11 was indicated to contain allowable subject matter for the reasons stated in the office action mailed on 1/8/2021. Claim 11 was amended and rewritten in independent form, thus has been determined to be novel and non-obvious. By virtue of dependency from claim 11, claim 2 has also been determined to be novel and non-obvious. 

Claims 14-19 were indicated allowable for the reasons stated in the office action mailed on 1/8/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843